Opinion issued March 31, 2011
 

 
 
 
 
              
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-01094-CR
____________
 
PEDRO CEBRERO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 1164483
 
 

MEMORANDUM
OPINION




              Appellant
Pedro Cebrero attempts to appeal his June 3, 2010 murder conviction.  Under Texas Rule of Appellate Procedure
26.2(a), a notice of appeal was due on July 5, 2010. Tex. R. App. P. 26.2(a).  Appellant, however, filed his notice of appeal
on November 29, 2010.  In addition, the
trial court's certification of Appellant's right to appeal states that
Appellant has waived his right to appeal. See
Tex. R. App. P. 25.2(a)(2).
              A
notice of appeal that complies with the requirements of rule 26 is essential to
vest this court with jurisdiction. Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  The court of criminal appeals has expressly
held that, without a timely filed notice of appeal or motion for extension of
time, we cannot exercise jurisdiction over an appeal. See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
              Because
the notice of appeal in this case was untimely, we have no basis for
jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 25.2(d), 42.3(a), 43.2(f).
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Bland and Brown.
Do not publish.   Tex.
R. App. P. 47.2(b).